Title: To Benjamin Franklin from Mesmer, 1 December 1779
From: Mesmer, Franz Anton
To: Franklin, Benjamin


Excellence,
Paris Le mercredy 1er. Xbre. 1779.
Le desir que vous m’avès temoigné de connoitre les avantages que l’on peut retirer de la decouverte du Magnetisme animal, me fait esperer que vous aurès la bonté de vous assurer vous méme de la réalité des cures que je fais.
Outre les malades que vous avés vu, j’en ai plusieurs autres dont l’état pourroit vous frapper; j’aurai l’honneur de vous les presenter vendredy prochain 3 de ce mois à midy, Si votre Exellence veut se donner la peine de venir les voir, et comme vous Serès Eloigné de chès vous, je Serois doublement honoré, si vous daigniés accepter le diner.
Je suis avec Le plus profond Respect, de Votre Excellence, Le très humble et trés obéissant serviteur
MesmerDocteur en medecine de la faculté de vienneRue des 4 fils au Marais Maison de M. godin avocat
Mr. francklin
 Notation: Mesmer 1er. Xbre. 1779.